Citation Nr: 1706352	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  15-38 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a ruptured sinus disability.

2.  Entitlement to service connection for a ruptured ulcer disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a joint pain disability.

4.  Entitlement to service connection for a joint pain disability.  

5.  Entitlement to service connection for basal cell carcinoma, nasal root, to include as a result of exposure to ionizing radiation.

6.  Entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder.

7.  Entitlement to an evaluation in excess of 10 percent for the service-connected sensorineural bilateral hearing loss (hearing loss).  

8.  Entitlement to an evaluation in excess of 20 percent for the service-connected hearing loss. 

9.  Entitlement to an effective date earlier than November 16, 2014, for the establishment of the current 20 percent evaluation for the service-connected hearing loss.

10.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to August 1958.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2010, January 2014, and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama and Jackson, Mississippi.  

In the April 2010 rating decision, the Montgomery RO denied claims for, among others, entitlement to service connection for a joint pain disability and entitlement to an evaluation in excess of 10 percent for the service-connected hearing loss.  The Veteran filed a substantive appeal (also called a VA Form-9) with regards to these issues in April 2012; however, as will be discussed in greater detail below, these two claims were later withdrawn.

In an October 2012 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective May 8, 2009.  The Veteran subsequently appealed the disability rating assigned.  In a subsequent July 2014 rating decision, the RO granted an increased evaluation of 50 percent, effective May 8, 2009.  No timely substantive appeal was received, and in fact, the Veteran expressed satisfaction with this award in an October 2014 statement.

In the January 2014 rating decision, the Montgomery RO denied entitlement to service connection for a ruptured sinus and ruptured ulcers, denied reopening the Veteran's claim for service connection for joint pain because the evidence submitted was not new and material, and again denied an evaluation for hearing loss in excess of 10 percent.  

The Veteran's claims addressed in the January 2016 rating decision were transferred to the Jackson RO because VA has centralized all claims involving radiation exposure at that RO.  In the January 2016 rating decision, the Jackson RO granted entitlement to an increased evaluation for hearing loss to 20 percent, effective November 16, 2014, denied an evaluation in excess of 50 percent for PTSD, denied entitlement to service connection for basal cell carcinoma, nasal root, also claimed as cancer lesions, and denied entitlement to TDIU.  The Veteran disagreed with these decisions, including with both the evaluation and effective date of the increased evaluation for hearing loss in a February 2016 statement.  

The Board did not receive a timely substantive appeal regarding the five issues the Veteran disagreed with from the January 2016 rating decision.  However, VA told the Veteran in an August 2016 letter that these five issues had been appealed to the Board based off a July 2016 substantive appeal.  That July VA Form-9 appeals a March 2016 administrative decision on the Veteran's insurance premium waiver claim, not the five issues the Veteran disagreed with from the January 2016 rating decision.  The Veteran wrote in a July 2016 statement that he desired for all his claims to be adjudicated at once and listed issues from the January 2016 rating decision.  As such, while a substantive appeal may not have been filed as to these five issues, the Board finds that it has jurisdiction to decide the claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years); Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely substantive appeal does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction over an appeal initiated by the timely filing of a notice of disagreement).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a sinus rupture disability, a ruptured ulcers disability, a joint pain disability, and basal cell carcinoma, entitlement to an increased evaluation for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a correspondence received at the Montgomery RO in June 2012, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw from appellate status the issues of entitlement to service connection for a joint pain disability and entitlement to an evaluation in excess of 10 percent for the service-connected hearing loss.

2.  The April 2010 rating decision that denied service connection for a joint pain disability was timely appealed, but the Veteran subsequently withdrew that appeal in August 2012 and the April 2010 decision became final. 

3.  Some of the evidence received since the April 2010 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a joint pain disability.  

4.  Audiometric examinations correspond to no greater than a level V hearing loss for the right ear, and no greater than a level V hearing loss for the left ear.

5.  The evidence shows that the date entitlement arose for an increased rating for the Veteran's hearing loss was after the currently assigned effective date of the increase, November 16, 2014; there is no evidence of any earlier formal or informal claim for an increased rating for hearing loss that had not been withdrawn by the Veteran prior to November 16, 2014.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issues of entitlement to service connection for a joint pain disability and entitlement to an evaluation in excess of 10 percent for the service-connected hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The April 2010 RO decision, which denied the Veteran's claim of entitlement to service connection for a joint pain disability, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

3.  The additional evidence presented since the April 2010 RO decision is new and material, and the claim for service connection for a joint pain disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for an evaluation in excess of 20 percent for hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2016).

5. The criteria for an effective date earlier than November 16, 2014, for the grant of an increased evaluation for the service connected hearing loss, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter informed the Veteran of what evidence is required for service connection, how VA disability ratings are determined, and how VA determines effective dates.  While follow up letters were not provided when the Veteran filed claims for increased ratings and an earlier effective date, the Veteran has demonstrated actual knowledge of what is required to support these claims through his multiple statements.  His representative also demonstrated knowledge through statements on the Veteran's behalf, including in a January 2017 informal hearing presentation.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded a VA examination in August 2015.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist. 

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  An NOD must be filed within one year of the rating decision or the decision becomes final. 38 C.F.R. § 20.302(a).  A timely substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction (in this case, the RO) mails the SOC to the Veteran, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed (in this case, the April 2010 rating decision).

 In March 2012, the RO issued an SOC denying entitlement to service connection for a joint pain disability and entitlement to an evaluation in excess of 10 percent for the service-connected hearing loss.  In a June 2012 correspondence, the Veteran requested withdrawal of his outstanding claims for entitlement to service connection for a joint pain disability and entitlement to an evaluation in excess of 10 percent for the service-connected hearing loss.  This letter was received more than 60 days after the issuance of the March 2012 SOC and more than a year after the April 2010 rating decision, so the withdrawal became effective upon the date of receipt by the RO.  38 C.F.R. § 20.302.  The Veteran attempted to reinstate this claim in December 2012, but the appeal period for these issues ended May 15, 2012 and appeals cannot be reinstated following the expiration of that period.  

The Board finds that the Veteran's June 2012 statement constitutes a withdrawal of the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these two issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for a joint pain disability and entitlement to an evaluation in excess of 10 percent for the service-connected hearing loss, and the claims are therefore dismissed.

III.  Claim to Reopen - Joint Pain Disability

By way of background, the Board notes that the RO previously denied the Veteran's claims for entitlement to service connection.  In an April 2010 decision, the RO denied the Veteran's claim for entitlement to service connection for joint pain.  The Veteran disagreed with this decision and the RO issued an SOC in March 2012.  The Veteran submitted a substantive appeal in April 2012.  In June 2012, the Veteran submitted a statement withdrawing this claim from appellate status.  The Veteran stated in December 2012 that he had mistakenly withdrawn his appeal as to this issue in June 2012 and he wished to reinstate the claim.  As noted above, the Veteran's withdrawal of these claims became final in June 2012.  Thus, the April 2010 rating decision became final at the same time.

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating a claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

Analysis

Since the RO's previous final denial in April 2010, additional treatment records have been associated with the Veteran's file.  These include a September 2010 treatment note diagnosing the Veteran with degenerative joint disease and a March 2013 treatment note referencing stable degenerative joint disease.  He also submitted many statements in support of his claim about his joint disease, including an October 2014 statement describing his in-service joint pain and an October 2015 statement describing how his duties led to joint pain.  Further, the Veteran's representative mentioned in the August 2016 informal hearing presentation specific imaging showing degenerative changes in the left index finger from August 2014.    For the limited purposes of deciding whether to reopen the Veteran's claim, the credibility of this evidence is presumed.  Justus, 3 Vet. App. at 513.  Because the additional medical records provides further details as to his possible current joint pain disability and his statements provide evidence as to a possible etiology of this disability, the Board concludes that this newly received evidence is not cumulative of the record at the time of the April 2010 decision with respect to the issue of entitlement to service connection for a joint pain disability, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade, 24 Vet. App. at 110.  As such, the evidence received since the April 2010 RO decision constitutes new and material evidence and the claim must be reopened.  38 C.F.R. § 3.156.

IIII. Hearing Loss

In his February 2016 NOD, the Veteran argued that the effective date for the grant of the 20 percent evaluation for the hearing loss should have been May 2009 and that his evaluation should be higher.

Background

The procedural history of the Veteran's hearing loss claims bear explanation.  As briefly explained above, the Veteran was granted service connection for hearing loss in an April 2010 decision and appealed that evaluation to the Board in April 2012.  Before the Board addressed the Veteran's appeal, he withdrew that claim from appellate status.  The Veteran asserted in December 2012 that he was misled into withdrawing his appeal for hearing loss and wrote that he wished to reinstate this claim.  The Veteran's attempted reinstatement was not timely, and the RO interpreted it as a new claim for an increased evaluation for hearing loss.  38 C.F.R. § 20.302.  A January 2014 rating decision denied entitlement to an increased evaluation for hearing loss.  The Veteran wrote in an October 14, 2014 letter, "[e]nclosed is my NOD I am satisfied with their decision on PTSD and additional hearing loss."  VA interpreted this statement as withdrawing the Veteran's claims for increased evaluations for PTSD and hearing loss.  Only a few days later, in a letter he dated October 16, 2014, the Veteran stated that he did not wish to pursue additional hearing loss.  

However, in a letter to the Veteran's Congressman in May 2015, VA mistakenly once noted that his hearing loss is compensated at 0 percent, although also noting the correct 10 percent elsewhere.  This letter noted that the Veteran had claims on appeal to the Board of service connection for ulcer, sinusitis, and degenerative arthritis, but did not note any claims relating to the Veteran's hearing loss.  The Veteran wrote his Congressman in May 2015 pointing out VA's error.  An email from June 2015 indicates that VA was made aware of the mistake, but that it had not affected the Veteran's compensation.  The email also noted that the Veteran had a pending claim for hearing loss.  

VA performed an examination of the Veteran's hearing in August 2015.  An audiogram conducted at this examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30 
45 
65 
65
70 
LEFT
30 
45
75 
70
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 61 decibels in the right ear and 65 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 72 percent for the right ear, and 74 percent for the left ear.  The VA examiner noted that the use of the word recognition score was appropriate for this Veteran for both ears.  The VA examiner reported that the Veteran's acoustic immittance was normal in both ears, his ipsilateral acoustic reflexes were abnormal in both ears, and his contralateral acoustic reflexes were abnormal in both ears.  The VA examiner diagnosed that Veteran with sensorineural hearing loss (in the frequency range of 500-4000 Hz) in both ears.  The Veteran described the functional impact of his hearing loss as having to ask people to repeat what they have said, especially with background noise.  


Legal Criteria - Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.   Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA). This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations. 

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis - Increased Rating

Applying the test results of the August 2015 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level V for the right ear, and Level V for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 20 percent rating for the Veteran's service-connected hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

Although the Veteran has indicated that his hearing is worse than the criteria associated with a 20 percent evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current 20 percent evaluation is reflected by the rating evidence of record and there is no indication that the findings on the VA audiological examinations are inadequate.  Thus, the Veteran's claim for an evaluation in excess of 20 percent for his hearing loss cannot be granted.

Accordingly, the evidence of record does not support an increased rating for the Veteran's hearing loss.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate. There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's hearing loss is manifested by decreased hearing acuity, and it requires the use of hearing amplification (hearing aids).  The rating assigned contemplates these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has multiple service connected disabilities, but there is no argument or indication that the combination of these disabilities is so exceptional as to warrant extraschedular consideration.  In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's hearing loss disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Legal Criteria - Earlier Effective Date

The Veteran seeks an effective date earlier than November 16, 2014, for the grant of the increased 20 percent rating for hearing loss.  In the February 2016 NOD, the Veteran argued that the effective date for the grant of the 20 percent evaluation for the hearing loss should have been May 2009.  The Veteran claimed he was just as disabled in May 2009 and nothing has changed since his first examination.  The Veteran's representative argued that the effective date should have been October 2014.

Generally, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased evaluation, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

However, regulations provided that receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits "when such report[] relate[s] to examination or treatment of a disability for which service-connection has previously been established."  38 C.F.R. § 3.157(b)(1); see MacPhee v. Nicholson, 459 F.3d 1323, 1328 (Fed. Cir. 2006); see also Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  This regulation was eliminated effective March 24, 2015, but the RO granted the Veteran an effective date in November 2014, so the Board finds the instant claim was already pending under 38 C.F.R. § 3.157.

The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.159(b).  Under 38 C.F.R. § 3.157(b)(2), the date of receipt of evidence from a private physician or layman will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  A "report of examination or hospitalization" under 38 C.F.R. § 3.157(b) should "indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011). 

Analysis - Earlier Effective Date

The RO explained in the January 2016 rating decision granting the Veteran an increased evaluation for hearing loss that the effective date was chosen based on the date he filed his claim for TDIU.  The Veteran's representative argued in the January 2017 informal hearing presentation that the effective date should be October 2014, when the Veteran's representative filed a TDIU claim.  The Veteran argues that the increased evaluation should date to May 2009, because his hearing has always been this bad.

The Veteran clearly withdrew his claim for an increased evaluation for hearing loss in October 2014, as mentioned above.  With that withdrawal, the Veteran had no pending claim for an increased evaluation for hearing loss.  The RO chose November 16, 2014 as an effective date based on the date the Veteran filed his claim for TDIU, presumably because such a filing indicated the Veteran believed his service-connected disabilities had worsened.  Yet the Veteran never had an open claim for an increased evaluation for hearing loss.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, the correct date of the Veteran's increase should have been the date entitlement to an increase arose, specifically the date of the August 2015 VA examination for hearing.  The RO appears to have granted the Veteran an effective date earlier than the date entitlement arose, which the Board will not disturb.  However, the Board finds that the Veteran is not entitled to an effective date earlier than the November 2014 date assigned by the RO. 

The Veteran could still be entitled to an earlier effective date if it is factually ascertainable that his hearing loss disability increased in severity in the year prior to the date of his claim.  However, as noted above, the Veteran has not had an outstanding claim for an increased evaluation for hearing loss since he withdrew his claim in October 2014.  As there was no claim, the Veteran is not entitled to an earlier effective date based on 38 C.F.R. § 3.400(o)(2). 

The Veteran argued that his increased evaluation for hearing loss should date back to May 2009.  However, the Veteran had no claim pending for an increased evaluation for hearing loss since he withdrew that claim in October 2014.  Unless the Veteran has alleged clear and unmistakable error (CUE) with the April 2010 decision, the effective date of his increased evaluation for hearing loss could not date back to May 2009.  A motion for revision of a decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements.  To date, the Veteran has not alleged CUE in the April 2010 rating decision.

In summary, the Board finds that the Veteran is not entitled to an effective date prior to the currently assigned, November 16, 2014.  In considering the instant claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and entitlement to an effective date prior to November 16, 2014, must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  



ORDER

The claim for entitlement to service connection for a joint pain disability is dismissed.

The claim for entitlement to an evaluation in excess of 10 percent for hearing loss is dismissed. 

New and material evidence having been received, the appeal to reopen the claim for entitlement to service connection for a joint pain disability is granted. 

The claim for entitlement to an evaluation in excess of 20 percent for hearing loss is denied.

The claim for entitlement to an effective date earlier than November 16, 2014 for the increased evaluation for hearing loss is denied. 


REMAND

The Board finds that additional development is necessary for many of the Veteran's claims.

Sinus Rupture

The Veteran asserts that he ruptured his sinus in service while flying aircraft.  The Veteran provided detail of his in-service sinus rupture through a statement he dated May 2012.  The Veteran asserted that he was flying a plane in 1956 and changing altitudes when his sinus "locked up, and felt like an explosion" in his head.  He also reported that he felt like his teeth had been hit with a sledgehammer, he felt pain, he blacked out, and he was bleeding profusely.  He stated that he was taken to the hospital where he was kept for two days.  He states that he was given antihistamines that he took even after leaving service.  He reported that he was treated for sinus problems as soon as he left service and for many years by different doctors thereafter.  He asserted that he continues to take an antihistamine and has had many illnesses from sinus damage.  

The Veteran is competent to report easily observable symptoms, such as bleeding and pain.  The STRs do not provide evidence of the Veteran's in-service sinus rupture.  Nonetheless, the requirement to secure a VA medical examination is a low bar.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's assertions are sufficient to meet this low bar and trigger VA's duty to provide an examination.  

Ulcers

The Veteran asserts that he experienced ulcers in service.  In May 2012, the Veteran asserted that he had a bad case of ulcers in-service and this caused him not to re-up his obligation in the reserves.  The Veteran claimed that his ulcers continued to give him severe pain and impacted his ability to carry out his reserve obligations.  The Veteran reported that he used over-the-counter medication in-service to treat his ulcers and modified his eating and drinking.  He stated that he continued to use over-the-counter medication for his ulcers after service and experienced an exacerbation in 1979 that required hospitalization.  The Veteran reported treatment through 1997 for his ulcers.  In a February 2014 statement, the Veteran alleged that his in-service ulcers were due to the stresses and strains of being a test pilot and operations officer.  In an October 2014 statement, the Veteran stated his ulcers came from the stress of close calls with death, workload, test flying airplanes, and caring for the health of enlisted men.  He asserted that his ulcers prevented him from eating and from performing his duties without pain.  

The Veteran was granted service connection for PTSD due to his stressors of traumatic near death experiences that occurred while working as a test pilot in the U.S. Navy in an October 2012 rating decision.  The Veteran's February 2014 statement raises the issue of whether the Veteran's claimed ulcers were due to or aggravated by his service-connected PTSD.  As such, the low bar to trigger VA's duty to schedule the Veteran for a VA examination is met.  

Joint Disability

The Veteran seeks service connection for a joint disability.  He asserts that, among other explanations, his in-service duties caused stress on his joints that caused him pain in his joints during service that continues to this day.  The Veteran submitted new and material evidence regarding this claim, as described above.  Further, the Veteran's representative referenced imaging from August 2014 showing degenerative changes that does not appear to have been associated with the Veteran's file.  The RO should attempt to obtain this record and any others that show treatment for degenerative changes in the Veteran's joints.  If necessary based on any additional development, the Veteran should be scheduled for a VA examination.  

Basal cell carcinoma

The Veteran asserts that he was exposed to radiation in-service, due to exposure to sunlight, radar transmissions, atomic weapons, and exposure to aircraft exposed to radiation, and this led to his basal cell carcinoma.  For instance, in a September 2015 letter the Veteran asserted that he wore a dosimeter that continually maxed out due to his exposure to radiation during training.  A document from February 1957 records that the Veteran took part in a two week Atomic Defense Course at Treasure Island.  An STR from March 1957 indicates that the Veteran was exposed to radiation at NAS Alameda, California in "Radia[tion] Instrument Maintenance Sch[ool]."  A report of medical history from July 1963 indicates that the Veteran worked with radioactive substances at the Atomic Defense School, Treasure Island, California.  The note includes the statement "training only," but it is unclear whether that training included exposure to radiation.  Further, an undated resume from 1963 included in the Veteran's personnel file includes reports that he spent two weeks at Atomic Defense School and one week at "Nomo" school.  

The RO requested an assessment of the Veteran's radiation exposure from the Naval Dosimetry Center in July 2015.  The Naval Dosimetry Center (NDC) responded in an August 2015 letter that no reports of occupational exposure to ionizing radiation pertaining to this Veteran existed in their exposure registry.  However, the inquiry failed to include the evidence that the Veteran underwent training at the Atomic Defense School in Treasure Island and the response failed address any evidence the Veteran was exposed to radiation in-service.  The Jackson RO failed to address the objective evidence of possible exposure to radiation in the January 2016 rating decision and the July 2016 SOC.  Further, the NDC response noted that the Veteran's official exposure record should be compared with the NDC response, yet there does not appear to be an official exposure record (DD 1141, NAVMED 6470/10 or equivalent) in the Veteran's file.  There is no indication this record was specifically requested.  The Veteran's representative argued in the January 2017 informal hearing presentation (IHP) that additional development was needed due to the RO's failure to adequately develop any of the Veteran's four theories of exposure to radiation.  On remand, the RO should conduct additional development as needed to determine whether the Veteran's service involved exposure to radiation.   

PTSD

The Veteran asserts that he is entitled to an evaluation in excess of 50 percent for the service connected PTSD.  The Veteran was examined by a VA examiner in August 2015 to evaluate the current nature of his service connected PTSD.  At that VA examination, the VA examiner noted that the Veteran had a formally diagnosed mental disability, PTSD, with symptoms that are not severe enough to interfere with occupational and social functioning or to require continuous medication.  Yet the VA examiner also noted that the Veteran experiences bad dreams twice a week, anger issues, past suicidal attempts, and a few flashbacks.  Then the VA examiner noted that the Veteran's responses to the Trauma Symptom Inventory were invalid.  The VA examiner remarked that the Veteran continues to meet the criteria for diagnosis of PTSD by records only, that he has had two long successful marriages and a long successful career, and that there is no evidence social or occupational impairment results from his symptoms.

The VA examiner failed to provide a sufficient rationale supporting her opinion.  She failed to explain why the Veteran's Trauma Symptom Inventory was invalid.  She failed to sufficiently address the Veteran's past suicidal attempts or his statements describing a history of suicidal thoughts and attempts.  Notably in his February 2016 NOD he related 40 to 50 past suicidal attempts yet a social worker judged the Veteran to be a low suicide or homicide risk in January 2016.  The VA examiner noted the Veteran takes no medication for his PTSD, but did not address the fact that the Veteran has regularly seen a psychiatrist, as recently as August 2015, May 2015, February 2015, November 2014, August 2014, and June 2014, and a social worker, as recently as January 2016, December 2015, November 2015, and October 2015.  Thus, on remand, the VA examiner must provide an opinion addressing these inconsistencies with sufficient detail for the Board to evaluate the claim.      

TDIU

With respect to the Veteran's assertion that he is unable to work due to his claimed service-connected disabilities, the Board concludes that further development and adjudication of the Veteran's claims for service connection for a sinus rupture, ulcers, a joint pain disability, and basal cell carcinoma, and his increased evaluation claim for PTSD may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  Attempt to obtain the copies of the August 2014 imaging referenced by the Veteran's representative in the August 2016 IHP.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, a VA examination should be conducted by an examiner with appropriate expertise to determine the nature and etiology of his claimed sinus rupture.  The claims folder, including a copy of this remand, should be reviewed by the examiner and the VA examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the statements dated May 2012, February 2014, and October 2014, and his service treatment records.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must specifically address the following:

(a) Identify any currently diagnosed sinus disability. 

(b) For each diagnosed sinus disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the sinus disability is etiologically related to, or began during, the Veteran's active service. 

The examiner should specifically address the Veteran's contentions that his sinus ruptured while flying an unpressurized plane, he briefly lost consciousness, he bled profusely, he ended up in the hospital for multiple days, and he has had sinus problems since.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

3.  After completion of the above development, a VA examination should be conducted by an examiner with appropriate expertise to determine the nature and etiology of his claimed ruptured ulcers.  The claims folder, including a copy of this remand, should be reviewed by the examiner and the VA examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the statements dated May 2012, February 2014, July 2014, October 2014, and April 2016, and his service treatment records.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must specifically address the following:

(a) Identify any currently diagnosed ulcer disability. 

(b) For each diagnosed ulcer disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the ulcer disability is etiologically related to, or began during, the Veteran's active service. 

(c) For each diagnosed ulcer disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) any ulcer disability was caused or aggravated by the Veteran's service-connected PTSD. 

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should specifically address the Veteran's contentions that he had ulcers in-service, including as due to the stress involved in his duties.  

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

4.  Contact the National Personnel Records Center (NPRC) or other appropriate location and request any DD Form 1141, Record of Exposure to Ionizing Radiation, pertaining to all periods of service.  Contact the appropriate location to determine whether the Veteran attended an Atomic Defense Course at Treasure Island, California and whether the Veteran was exposed to ionizing radiation during any training.  Then, contact the Naval Dosimetry Center and obtain a new dosimetry report addressing any new evidence of the Veteran's radiation exposure and the evidence he attended an Atomic Defense Course at Treasure Island, California. 

5.  If and only if, there is evidence of in-service ionizing radiation exposure, conduct appropriate development pursuant to 38 C.F.R. § 3.311 (Claims Based on Exposure to Ionizing Radiation).

6.  If there is no evidence of in-service ionizing radiation exposure, schedule a VA examination to address the etiology of the Veteran's basal cell carcinoma. The claims folder, and any relevant electronic records, should be reviewed by the VA examiner and the examiner should note such review.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's basal cell carcinoma is related to in-service non-ionizing radiation exposure, including due to sunlight and radar transmissions.  In making this determination, the examiner should discuss the Veteran's contentions. 

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

7.  After completing the development above, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected PTSD.  The entire claims file must be reviewed by the examiner in conjunction with the examination, including the Veteran's February 2016 NOD relating a history of suicide attempts.  The examiner should indicate on the examination report that the claims folder was reviewed before the examination took place.

In the report of the examination, the examiner should:

(a) identify all currently diagnosed psychological disabilities;

(b) identify all the symptoms (and associated impairment of function) that the Veteran currently manifests that are attributable to each of his diagnosed psychological disabilities, and provide a detailed description of such symptoms, to include the frequency, severity, and duration with which the Veteran experiences such symptoms.  To the extent possible, the examiner should attempt to differentiate between the symptoms which are directly related to his service-connected PTSD and the symptoms which are related to his non-service connected psychological disabilities.  If the symptoms of the Veteran's psychological disabilities cannot be differentiated, the VA examiner should state so in his or her report; and

(c) list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to his service-connected PTSD.

In rendering the opinion, the examiner should address the Veteran's February 2016 NOD relating a history of suicide attempts, his consistent history of treatment by social workers and psychiatrists, and the report of the August 2015 VA examiner.  

8.  Conduct any additional development deemed necessary in light of any new relevant information obtained pursuant to the above directives for the Veteran's entitlement to service connection for a joint pain disability and entitlement to TDIU claims, including but not limited to additional VA examinations. 

9.  After the above development has been completed, adjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


